 



EXHIBIT 10.29
DEPARTURE AGREEMENT AND GENERAL RELEASE
(PLEASE READ CAREFULLY. THIS DEPARTURE AGREEMENT AND GENERAL RELEASE HAS
IMPORTANT LEGAL CONSEQUENCES.)
     This Departure Agreement and General Release (this “Agreement”) is between
National Medical Health Card Systems, Inc. (“Company”) and James F. Smith
(“Employee”) and is a complete, final and binding settlement of all claims and
potential claims, if any, with respect to their employment relationship.
Employee and the Company may sometimes be referred to collectively as the
“Parties.”
     WHEREAS, the Company and Employee are parties to an Employment Agreement
dated on or about August 30, 2004 (the “Employment Agreement”); and
     WHEREAS, the Company and Employee have agreed on certain terms and
conditions regarding the termination of employment under the Employment
Agreement,
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, be it agreed as follows:
     1. As of May 21, 2007 (the “Termination Date”), Employee’s employment
relationship with the Company and under the Employment Agreement terminated and
Employee ceased to be an officer or manager with the Company (including any and
all subsidiaries or affiliated entities). Effective immediately upon his
execution of this Agreement, Employee resigns as a member of the Board of
Directors of the Company (the “Board”).
     2. In consideration for the covenants and promises set forth herein,
following the execution of the Agreement by Employee ( the “Execution Date”):
     (a) Company will pay Employee’s present salary for a period not to exceed
two years from the Termination Date (such period to be referred to as the
“Severance Period”), but only so long as Employee has not breached and does not
breach the provisions of paragraphs 6 through 11 of the Employment Agreement,
for a total sum not to exceed $750,000, plus a payment in the amount of $600.00
per month in respect of Employee’s former car payment (the “Total Severance
Amount”), payable as follows: (i) Employee shall receive an amount, in one lump
sum payment within fourteen (14) days after the Execution Date, equal to the
portion of the Total Severance Amount that would have accrued during the period
commencing on the Termination Date and ending on the Execution Date had the
Company been obligated to pay Employee severance payments from and after the
Termination Date; and (ii) the remaining portion of the Total Severance Amount
shall be paid in accordance with the Company’s general payroll practices in
bi-weekly payments of $14,423.08 each (plus the $600.00 per month payment
described above) following the Execution Date, in each case less applicable
federal, state, and local legally required deductions and less any deductions
authorized by Employee to pay his portion to continue group health coverage
(such lump sum and

1



--------------------------------------------------------------------------------



 



installment payments to become payable only when Employee has executed, and has
not revoked, this Agreement as provided herein).
     (b) Employee received all accrued salary through the Termination Date in
accordance with the Company’s general payroll practices, less applicable
federal, state, and local legally required deductions.
     (c) For the period for which Employee is eligible to continue benefits
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), Company will
pay the Company’s portion of the premiums for Employee’s medical, dental, and
prescription coverage from the Termination Date through the end of such period
of eligibility but not to exceed the end of the Severance Period, subject to
Employee’s strict compliance with paragraphs 6 through 11 of the Employment
Agreement and the terms and provisions of this Agreement.
     (d) In addition, and in lieu of any remaining benefits for health, dental,
and pharmaceutical coverage for the remainder of the Severance Period for which
COBRA is not available, the Company will pay Employee a one-time payment of
$19,750, within fourteen (14) days of the execution of this Agreement.
     (e) Employee received all reimbursable expenses pursuant to the Company’s
Travel & Entertainment policy incurred through the Termination Date and
submitted within thirty (30) days after the Termination Date.
     (f) Employee received all accrued vacation pay to which Employee is
entitled through and including the Termination Date, which amount is $11,893.63.
     (g) The Company will reimburse Employee for attorney’s fees reasonably
incurred in the review and execution of this Agreement, not to exceed $5,000.
Such request for reimbursement must be submitted no later than thirty (30) days
after the execution of this Agreement and will be paid within thirty (30) days
after Employee presents a summary invoice for such services.
     (h) Employee acknowledges and agrees that he is not entitled to any
additional wages, bonus payments, benefits or other compensation from the
Company except as set forth herein.
     3. For purposes of the National Medical Health Card Systems, Inc. 1999
Stock Option Plan, as amended (the “Stock Option Plan”), and the National
Medical Health Card Systems, Inc. Amended and Restated 2000 Restricted Stock
Grant Plan (the “Restricted Stock Plan”), the termination of Employee’s
employment will be considered as an involuntary termination without cause.
Accordingly, under the terms of the Stock Option Plan, Employee will have
90 days following the Termination Date to exercise any of his vested options.
The Parties acknowledge that, on the Termination Date, Employee will forfeit and
have no further right, title or interest in or with respect to, any and all
non-vested options, shares of restricted stock and restricted stock unit awards
held by Employee under the Stock Option Plan and/or the Company’s Restricted
Stock Plan. Employee affirms the provision of any Restricted Stock

2



--------------------------------------------------------------------------------



 



Agreement that the Company shall have the right to instruct the Company’s
transfer agent to transfer any unvested restricted stock to the Company.
     4. Release Provisions.
     (a) As a material inducement to the Employee to enter this Agreement, and
in consideration for the Company’s payments to Employee as set forth in this
Agreement, and for other good and valuable consideration, as and for Employee’s
complete release of all statutory, contract, tort and all other claims against
the Company and each of its current and former owners (including, without
limitation, New Mountain Capital, L.L.C., New Mountain Partners, L.P., New
Mountain Affiliated Investors, L.P., and their respective affiliates),
predecessors, assigns, employees, representatives, attorneys, benefit plans,
insurers, parent companies, divisions, subsidiaries, affiliates, directors,
managers, partners, members, and officers, including any and all persons acting
by, through, or under or in concert with any of them (collectively “Releasees”),
Employee hereby releases and forever discharges the Releasees from any all
actions, causes of action, suits, dues, sums of money, reckonings, covenants,
contracts, bonuses, controversies, agreements, claims, promises, charges,
obligations, complaints and demands whatsoever in law or equity, which Employee
(and Employee’s heirs, executors, administrators, successors and/or assigns) may
now have or hereafter can, shall, may, or may have had for, upon, or by reason
of any matter, cause or actual or alleged act, omission, transaction, practice,
conduct, occurrence, or other matter up to and including the execution of this
Agreement by the Employee, including without limitation, any claim arising out
of or relating to the Employee’s employment by the Company or service on the
Board or any similar governing body of the Company and each of its subsidiaries
and affiliated entities, any and all obligations and liabilities of the Company
under the Employment Agreement or any other agreement between the Employee and
any of the Releasees, and the ownership, acquisition, offer or sale of, or
rights to any equity interest, or any option to purchase or acquire any equity
interest in the Company, excepting only the rights and obligations (i) created
by this Agreement; (ii) that may exist under any defense or indemnification
agreement or the Company’s Certificate of Incorporation and Bylaws, as amended,
to indemnify Employee; (iii) created by contracts of liability insurance;
(iv) Employee’s rights under state worker’s compensation laws (for occupational
illness or injury only); (v) Employee’s vested rights under the Company’s
health, dental, pharmacy and 401(k) benefit plans; and (vi) any rights, whenever
arising, Employee may have in his capacity as a shareholder of the Company and
not arising from his capacity as officer, director, employee or agent of the
Company; provided, however, that Employee shall neither (A) initiate any claim
based in whole or in part upon Employee’s status as a shareholder of the Company
nor (B) directly or indirectly counsel or encourage another person or entity to
initiate, or voluntarily provide assistance in respect of, any claims based in
whole or in part upon any person’s or entity’s status as a shareholder of the
Company; provided, further, that nothing herein is intended to nor shall it
preclude Employee from providing truthful testimony if under legal compulsion as
a witness regarding any such claim.
     (b) Without limiting the generality of the foregoing, this Agreement is
intended to and shall release Releasees from any and all claims, whether known
or

3



--------------------------------------------------------------------------------



 



unknown, which Employee ever had, has, or may have against any Releasee with
respect to Employee’s employment, the terms, benefits, and conditions of that
employment, and/or the termination thereof, including without limitation those
arising under the Civil Rights Act of 1866, 42 U.S.C.A. Section 1981, the Civil
Rights Act of 1964, as amended, 42 U.S.C.A. Section 2000e, et seq., the Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C.A. Section 621 et
seq., the National Labor Relations Act, 29 U.S.C.A. Section 151 et seq., the
Fair Labor Standards Act, 29 U.S.C.A. Section 201 et seq., the Labor Management
Reporting and Disclosure Act of 1959, as amended, 29 U.S.C.A. Section 401 et
seq., the Americans with Disabilities Act, 42 U.S.C.A. Section 12101, et. Seq.,
the Constitution and the laws of the United States and the State of New York,
including specifically, New York’s Human Rights Law, Executive Law Section 290
et seq., or any other federal, state, or local human rights, civil rights,
wage-hour, pension, or labor laws, rules and/or regulation, public policy,
contract or tort law; and any and all claims arising out of the ownership,
acquisition, offer or sale of, or rights to any equity interest, or relating to
any option to purchase or acquire any equity interest in the Company, that
Employee has held at any time in the Company or any of its predecessors or
affiliates, including any claims, arising under the Securities Act of 1933, as
amended, the Securities Exchange Act of 1934, as amended, any federal, state or
local securities law, the rules or regulations promulgated under any of them, or
any doctrine of common law or equity applicable to the ownership, acquisition or
sale of securities or the solicitation of proxies with respect thereto; and any
and all claims for attorneys’ fees, costs, disbursements, or any action similar
thereto.
EMPLOYEE SPECIFICALLY ACKNOWLEDGES AND AGREES THAT BY EXECUTING THIS AGREEMENT,
HE IS WAIVING ALL RIGHTS OR CLAIMS, IF ANY, THAT HE HAS OR MAY HAVE UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED. EMPLOYEE FURTHER ACKNOWLEDGES
AND AGREES THAT HIS WAIVER OF SUCH RIGHTS OR CLAIMS IS KNOWING AND VOLUNTARY.
     (c) Employee promises never to initiate, be represented or participate in,
submit or file, or permit to be submitted or filed on or in his behalf, any
lawsuit, charge, claim, complaint or other proceeding against any Releasee with
any administrative agency, court, arbitrator or other forum, based upon claims
that were released pursuant to this Agreement. This covenant not to sue (and the
remedies provided in this Agreement, including those in paragraph 4(d)) does not
affect Employee’s right to test the knowing and voluntary nature of his waiver
of rights. Nothing in this Agreement shall be construed to affect the rights and
responsibilities of the Equal Employment Opportunity Commission, or any other
state or local agency with similar responsibilities (the “Commission”), to
enforce any laws pertaining to employment discrimination or retaliation.
Likewise, this waiver will not be used to justify interfering with the protected
right of any employee to file a charge or participate in an investigation or
proceeding conducted by the Commission; however, Employee waives the right to
any benefits or recovery arising out of any such proceeding.

4



--------------------------------------------------------------------------------



 



     (d) Subject to paragraph 4(c), if Employee materially breaches any of his
promises contained in this paragraph 4 by filing a lawsuit or administrative
charge based on claims that he has released, Employee will indemnify the Company
and/or any Releasee for any costs, including reasonable attorneys’ fees, that
the Company and/or any Releasee may incur as the result of Employee’s breach. In
addition, if Employee materially breaches the promises made in any of this
Agreement (other than the promises made in paragraph 6 of this Agreement), he
must repay all benefits previously received in accordance with paragraph 2 of
this Agreement, upon the Company’s reasonable demand, and Company shall cease
making further payments, if any, pursuant to paragraph 2 above.
     5. Employee acknowledges and agrees that, for the time periods set forth in
the Employment Agreement, he shall comply with paragraphs 6 through 11 of the
Employment Agreement and that such provisions shall survive the termination of
the Employment Agreement. Employee acknowledges and agrees that the provisions
of paragraphs 6 through 11 of the Employment Agreement are fully enforceable and
reasonable to protect the legitimate business interests of the Company.
Furthermore, Employee represents and warrants that he has returned to the
Company any and all identification cards, files, books, records, materials,
equipment or documents in his possession or under his control that were provided
to or obtained by him in connection his employment. Without limiting Employee’s
obligations under any other provisions of this Agreement or paragraphs 6 through
11 of the Employment Agreement, for the purposes of paragraph 9 of the
Employment Agreement, the Company agrees that Employee shall not be deemed to be
in breach of the provisions of paragraph 9 of the Employment Agreement solely by
reason of Employee accepting employment with any employer which owns or operates
a division or subsidiary providing PBM Services (as defined in the Employment
Agreement), so long as Employee does not directly or indirectly assist with any
aspect of such PBM Services function. At any time following the occurrence of a
Change in Control of the Company, Employee may elect, by delivering written
notice to the Company (the “Election Notice”), to forego and waive any and all
rights to receive any further payments under paragraph 2(a) of this Agreement
that otherwise would be payable in respect of periods after the date the Company
receives the Election Notice. From and after the date of the Company’s receipt
of an Election Notice following the occurrence of a Change in Control, Employee
shall be deemed released from any further obligations under paragraph 9 of the
Employment Agreement and the Company shall be deemed released from any further
obligations under paragraph 2(a) of this Agreement. As used in this paragraph, a
“Change in Control” shall mean:
     • the transfer, through one transaction or a series of related
transactions, either directly or indirectly, or through one or more
intermediaries, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities and Exchange Act of 1934) of 50% or more of
either the then outstanding shares of the Company’s common stock, $0.001 par
value per share (the “Common Stock”) or the combined voting power of the
Company’s then outstanding voting securities entitled to vote generally in the
election of directors, or the last of any series of transfers that results in
the transfer of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934) of 50% or more of either
the then outstanding Common Stock or the combined voting power of the Company’s
then outstanding voting securities entitled to vote generally in the election of
directors;

5



--------------------------------------------------------------------------------



 



     • approval by the stockholders of the Company of a merger or consolidation,
with respect to which persons who were the stockholders of the Company
immediately prior to such merger or consolidation do not, immediately
thereafter, own more than 50% of the combined voting power of the merged or
consolidated company’s then outstanding voting securities, entitled to vote
generally, in the election of directors or with respect to a liquidation or
dissolution of the Company or the sale of all or substantially all of the assets
of the Company;
     • the transfer, through one transaction or a series of related
transactions, of more than 50% of the assets of the Company, or the last of any
series of transfers that results in the transfer of more than 50% of the assets
of the Company. For purposes of this paragraph, the determination of what
constitutes more than 50% of the assets of the Company shall be determined based
on the most recent financial statements prepared by the Company’s independent
accountants; or
     • during any fiscal year, individuals who at the beginning of such year
constituted the Board and any new director or directors whose election by the
Board was approved by a vote of a majority of the directors then still in office
who either were directors at the beginning of the year or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof.
     6. Employee further agrees never to make any statements or comments,
whether oral or written to any person or entity that would tend to disparage or
harm the Company; provided, however, that this sentence shall not be construed
to constrain Employee from providing truthful testimony when required by law in
the course of a legal or administrative proceeding. Without limiting any other
legal or equitable remedy available to it under this Agreement or otherwise, the
Company shall be entitled to offset against amounts otherwise payable to
Employee pursuant to paragraphs 2(a) or 2(c) above an amount equal to the amount
of damages the Company suffers resulting from any such disparaging or harmful
remark. Employee understands and agrees that violation of this paragraph shall
be treated as a material breach of this Agreement.
     7. Employee expressly agrees that this Agreement is not and shall not in
any way be deemed to constitute an admission or evidence of any breach of
contract, wrongdoing or liability on the part of the Company, nor of any
violation of any federal, state or municipal statute, regulation or principle of
common law or equity.
     8. Employee agrees to make himself reasonably available in connection with
any information the Company requires relating to the services Employee had
provided to Company, including any litigation the Company is or may become
involved in to which the Employee has knowledge. Company agrees to provide
Employee with reasonable notice in connection with any depositions or court
appearances where his presence is necessary or reasonably desirable. The Company
shall pay Employee’s travel expenses in this regard. Employee and Company shall
agree on a reasonable per diem fee for any time the Employee is required to make
himself available in person pursuant to this paragraph.
     9. Employee and the Company acknowledge and agree:

6



--------------------------------------------------------------------------------



 



     (a) that each of them has read and understands the contents of this
Agreement;
     (b) that this Agreement does not waive rights or claims that may arise
after the date that this Agreement is executed;
     (c) that Employee waives rights or claims only in exchange for
consideration that the Employee would not be entitled to but for executing this
Agreement;
     (d) that the Company has informed Employee that Employee should consult
with an attorney in connection with this Agreement; and
     (e) that Employee’s decision to consult with an attorney or not to consult
with any attorney was made without influence by the Company.
     10. Both Parties understand that the Employee shall have 45 days to
consider this Agreement before signing. Both Parties understand that the
Employee shall have seven (7) days in which to revoke this Agreement after
signing, and that this Agreement shall not become effective or enforceable until
the expiration of seven (7) days after signing (the date of such expiration,
“Effective Date”), and the severance compensation payable hereunder shall not be
due and owing until after the Effective Date set forth herein. To accept the
Agreement, Employee must send a signed copy to Neil Carfagna, National Medical
Health Card Systems, Inc., 26 Harbor Park Drive, Port Washington, New York
11050, (516) 605 6802, (516) 626 4632 (facsimile), NCarfagna@nmhc.com, such that
it is received no later than 45 days after the date that this Agreement has been
presented to Employee. Any notice of revocation must also be sent such that it
is received prior to the end of the seven day revocation period by Neil
Carfagna, National Medical Health Card Systems, Inc., 26 Harbor Park Drive, Port
Washington, New York 11050, (516) 605 6802, (516) 626 4632 (facsimile),
NCarfagna@nmhc.com. Employee also acknowledges receipt of the following
information:
     (a) The group of individuals covered: All employees who hold positions
whose employment is being terminated on or about May 21, 2007.
     (b) Eligibility factors: A severance proposal is being offered to all
employees whose employment is being terminated on or about May 21, 2007.
     (c) Time limits: Each employee who is offered a severance proposal has
45 days to consider the Agreement and seven (7) days to revoke acceptance after
signing.
     (d) Employee acknowledges that Employee has received and reviewed the
information contained in Exhibit “A” to this Agreement. The information in
Exhibit “A” includes the job titles and ages of all individuals from the group
of employees considered for termination on or about May 21, 2007, and whether or
not those employees were selected for termination of employment or otherwise
offered a severance proposal.
     11. This Agreement is made in the State of New York. This Agreement is to
be interpreted under the laws of the State of New York without regard to
conflict of laws principles. The Parties agree that the federal and state courts
sitting in Nassau County, New York, shall be the exclusive venue for the
resolution of any dispute arising out of or relating to this Agreement.

7



--------------------------------------------------------------------------------



 



     12. Except as provided in this Agreement, this is the entire agreement
between the Employee and the Company and supersedes any and all prior agreements
or understandings between the Parties, whether written or oral, pertaining to
Employee’s employment with the Company. This Agreement may only be amended or
modified by a written document signed by both Parties. The Company has made no
promises to Employee other than those in this Agreement. Notwithstanding
anything to the contrary in this paragraph 12, except as explicitly provided
otherwise in this Agreement, (i) paragraphs 6 through 11 of the Employment
Agreement, and (ii) any obligation of the Company under any indemnification
agreement or the Company’s Certificate of Incorporation and Bylaws, as amended,
to indemnify, hold harmless and advance expenses to Employee shall survive the
execution of this Agreement in accordance with their respective terms and
conditions.
     13. Should any provision of this Agreement be declared or determined by any
court to be illegal, invalid or unenforceable, the validity of the remaining
parts, terms and provisions shall not be effected thereby and any said illegal,
invalid or unenforceable part, terms or provisions shall be deemed stricken and
severed from this Agreement.
     14. This Agreement may be executed in one or more counterparts, and each
effective counterpart shall be effective as a signed original.
     15. Company makes no representations to Employee concerning the tax
consequences arising out of any payments under this Agreement, including,
without limitation, whether any of the payments hereunder are subject to 26
U.S.C. § 409A. Company urges Employee to obtain his own tax counsel with regard
to any tax consequences arising out of or relating to this Agreement.
     16. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE HAS CAREFULLY READ THIS AGREEMENT;
THAT EMPLOYEE HAS HAD AT LEAST 45 DAYS IN WHICH TO CONSIDER AND RETURN THIS
AGREEMENT; THAT EMPLOYEE HAS HAD AN OPPORTUNITY TO CONSULT WITH ANY ATTORNEY OF
EMPLOYEE’S CHOICE IN CONNECTION WITH THIS AGREEMENT; THAT EMPLOYEE FULLY
UNDERSTANDS THE TERMS, CONDITIONS, AND SIGNIFICANCE AND CONSEQUENCES OF THIS
AGREEMENT; AND THAT EMPLOYEE HAS EXECUTED THIS AGREEMENT KNOWINGLY AND
VOLUNTARILY, AND OF EMPLOYEE’S OWN FREE WILL.

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date below.
NATIONAL MEDICAL HEALTH CARD SYSTEMS, INC.

         
By:
  /s/ Stuart Diamond    
 
       
 
                          , its authorized representative    
 
        Date: August 20, 2007    
 
  /s/ James F. Smith          
James
  F. Smith    

Date: August 17, 2007

9



--------------------------------------------------------------------------------



 



Exhibit “A”

                              OFFERED SEVERANCE                 JOB TITLE    
AGE   PROPOSAL OR NOT (Y/N) Chief Human Resource Officer    
 
  51   N Chief Clinical Officer    
 
  46   N Chief Specialty Officer    
 
  44   N Chief Services Officer    
 
  48   Y Chief Financial Officer    
 
  46   N Senior Vice President, Sales    
 
  47   N President and Chief Executive Officer    
 
  58   Y Chief Marketing Officer    
 
  53   Y Chief Information Officer    
 
  56   Y Chief Legal Officer    
 
  37   Y Vice President Marketing    
 
  44   Y Controller    
 
  48   Y

10